DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 04/12/2022.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 02/27/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method/system/device for generating a severance event, receiving employee data, calculating an amount of severance, generating an assignment review for the severance event, receiving confirmation that assignment has been completed, and generate litigation report, where this is found to be a method of organizing human activity.  Applicant recites the additional limitations of a network-based storage device (claims 5 and 18), user interface (claims 5 and 18), a memory and processor (claim 14), and a display, input device, and a processor in communication the display and input device (claim 20). This judicial exception is not integrated into a practical application because the additional limitations add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 14 and 20) recites the limitation “employee data” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim as “one or more pieces of employee data” has been recited prior to this and therefore it is unclear to the examiner if this is the same or different employee data.  Appropriate correction is required. 
Claims 5 and 18 recite the limitation “a standard formant” in line 2.  This limitation is unclear because it is unclear if Applicant meant “standard format” or if “standard formant” was intended, and therefore formant is unknown.  The examiner recommends amending the claim to include “standard format” if that was intended.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2008/0027746 to Exall et al. (“Exall”) in view of U.S. Pat. Pub. No. 2008/0133301 to Calderaro et al. (“Calderaro”).
With regard to claims 1, 14, and 20, Exall discloses the claimed method for managing severance events (see abstract, [0003], [0025-30]) comprising: 
a display, an input device, a memory, and a processor in communication therewith (see e.g. [0078], [0100]);
 	generating a severance event for a reduction in force event (see e.g. Fig. 12, 1210, Generate RIF checklist); 
 	receiving one or more pieces of employee data for an employee impacted by the reduction in force event from a network-based storage device having a collection of employee data stored thereon (see e.g. [0146] where upon the RIF being approved for, for instance, a specific department, the manager communicates with all employees in the department about the RIF, where it is inherent that the manager has received information about the employee(s) impacted, such as the department; [0145-148]); 
 	generating an assignment including a review action item for reviewing a piece of compliance data for the severance event (see [0024]  the present invention presents the appropriate employment law compliance information to employees, managers and human resources professionals at the appropriate time.  The invention guides managers and human resources professionals in making employment decisions and taking employment actions, as the events requiring a compliant response actually occur.  The appropriate manager or HR professional then, through a series of interactions with the computer, is led step-by-step to take legally compliant action.), wherein the piece of compliance data determines if the severance event complies with an employment regulation (see e.g. Abstract, facilitating an employer’s compliance with employment laws such as the WARN Act, requiring employers to give workers 60 day notice of a plant closing or mass layoff resulting in at least a certain specified number of employment loses; [0012-20], [0025-30] when a RIF is necessary, HR determines whether WARN notices are required, after working through an on-line WARN checklist to determine whether the RIF meets the Act’s definition of a plant closing/mass layoff, the effected employees suffered an employment loss, and any exception to the notice requirements apply; [0145-148]); 
 	receiving a confirmation that the assignment has been completed (see e.g. [0024] The invention guides managers and human resources professionals in making employment decisions and taking employment actions, as the events requiring a compliant response actually occur. (emphasis added); [0145-148]); and 
 	upon receiving the confirmation, generating a litigation report for the severance event including the one or more pieces of employee data, the amount of severance compensation, the piece of compliance data, and the confirmation (see e.g. abstract, compliance reports are generated and sent; [0025] Additionally, the systems and methods may provide tracking, recording and reporting on employment law compliance.; [0027] One or more compliance reports are generated from the stored interactions. Such reports may be generated at periodic intervals, upon demand and/or in response to some triggering event. The generated one or more reports are sent to one or more report agents of the employer. In some embodiments, the reports are generated in a manner, and into a form, suitable for admission into evidence in a legal proceeding.; [0095-100]).  

 	However, Exall is silent regarding the limitation of, “calculating an amount of severance compensation the employee will receive during the severance event”.
 	
	Calderaro teaches at e.g. abstract, [0012-15], [0207-213], [0203-206] that it would have been obvious to one of ordinary skill in the severance package, employment law art at the time of filing to modify Exall to include the ability to calculate an amount of employee severance during the severance event, as claimed, where Calderaro teaches abstract - to estimate the costs of paying severance payments to employees.  Actual financial impact data is calculated after the surplus employees have been identified. Employment data records corresponding to the surplus employees are used to calculate the total compensation savings and the total severance cost.  [0012] the estimated severance costs are determined using a severance formula (i.e., two weeks pay for every week the employee was employed and six months of medical coverage). If the expected severance costs are not in accordance with the budgeted severance amount, then the severance formulas can be changed in order to achieve the budgeted severance amount. [0208]  For example, if the average number of years worked and weekly salary within a given skill group and level is 10 years and $500, respectively, and the organization plans on providing surplus employees with 2 weeks pay for each year they have worked, then the estimated cost to surplus the group of employees would be 20 weeks of pay multiplied by the $500 average weekly salary for an estimated cost of $10,000 for each surplus employee within the skill group and level.	
	Therefore, it would have been obvious to one of ordinary skill in the employee severance art at the time of filing to modify the severance determination of Exall to include the ability to calculate an amount of employee severance during the severance event, as claimed, as taught by Calderaro above, where this is beneficial so that the employer can determine how much money they will be spending on several pay for any given employee, and then a group of employees to ensure that they are saving enough money, as discussed in Calderaro and e.g. [0012] If the expected severance costs are not in accordance with the budgeted severance amount, then the severance formulas can be changed in order to achieve the budgeted severance amount.

With regard to claims 2 and 15, Exall further discloses generating a severance agreement using the one or more pieces of employee data (see [0145-148]).  

With regard to claims 3 and 16, Exall further discloses where the piece of compliance data includes a Worker Adjustment and Retraining Notification Act of 1988 (WARN) report (see e.g. [0012-20]; [0145-148]).  

With regard to claims 4 and 17, Exall further discloses where the piece of compliance data includes an adverse impact report (see e.g. [0096]).  

With regard to claims 5 and 18, Exall further discloses storing the severance event in a standard formant on a network-based storage device having a collection of severance events stored thereon (see [0026], [0027], [0046-48], [0051]); and providing remote access to the severance event to a plurality of users over a network so any one of the users can update at least one piece of data included in the severance event in real time through a user interface (see [0026], [0027], [0046-48], [0051]).  

With regard to claims 6 and 19, Exall further discloses generating a second review action item included in the assignment, wherein the second review action item comprises reviewing a second piece of compliance data for the severance event; receiving a request to modify the severance event based on the second piece of compliance data; modifying the one or more pieces of employee data based on the request; updating the second piece of compliance data to incorporate the modified one or more pieces of employee data; generating an updated assignment including the updated second piece of compliance data; and receiving a second confirmation that the updated assignment has been completed(manager works through the checklist identifying positions to be eliminated, and matching employees to the surviving positions, to arrive at the RIF recommendations for his department, which he forwards to HR for review and approval (step1220).  If approved, the manager communicates with all employees in the department, either in groups or individually, about the RIF, using provided compliant materials as a resource, [0145]-[0148); [0024] The present invention allows for updating the content promptly to reflect legal or business developments.; [0025] The systems and methods may also provide mechanisms and procedures for updating employment law compliance content as requirements change. Additionally, the systems and methods may provide tracking, recording and reporting on employment law compliance.; [0028]; [0056] [0088] etc.).  

With regard to claim 7, Exall does not disclose distributing the amount of severance compensation to the employee.  Calderaro teaches at e.g. [0065-66], [0203] that it would have been obvious to distribute the severance payments to effected employees, where this is beneficial in order to pay the employees according to the various employment laws and agreements.  Therefore, it would have been obvious to one of ordinary skill in the employment art at the time of filing to modify Exall with the ability to distribute payments to effected employees, as taught by Calderaro, where this is beneficial in order to pay the employees according to the various employment laws and agreements.

With regard to claim 8, Exall further discloses modeling a severance event by including the employee in an impacted group of employees based on at least one criterion (see e.g. [0145-148]; see [0146] where all employees are part of the same department).  

With regard to claim 9, Exall further discloses where the at least one criterion includes at least one of a role (see e.g. [0062-64]), a manager, and a location.  

With regard to claims 10 and 11, Exall does not teach claims 10 and 11.  However, Calderaro teaches at e.g. [0012-15], [0212-213] that it would have been obvious to one of ordinary skill in the employment art at the time of filing to include where the amount of severance is calculated based on an algorithm, and a service time at e.g. [0012] Likewise, the estimated severance costs are determined using a severance formula (i.e., two weeks pay for every week the employee was employed and six months of medical coverage (emphasis added)), where this is performed in order to calculate the severance amount equally for all employees, or at least for the one employee, as taught by Calderaro.  Therefore, it would have been obvious to one of ordinary skill in the employment art at the time of filing to modify Exall with the ability to include where the amount of severance is calculated based on an algorithm, and absed on among other things service time, at e.g. [0012] Likewise, the estimated severance costs are determined using a severance formula (i.e., two weeks pay for every week the employee was employed and six months of medical coverage), where this is performed in order to calculate the severance amount equally for all employees, or at least for the one employee, as taught by Calderaro.

With regard to claim 12, Exall further discloses generating at least one of a financial report, a severance action report, and a compliance report for the severance event (see e.g. abstract, compliance report; [0145-148]).   

With regard to claim 13, Exall further discloses analyzing at least one piece of data included in at least one of the litigation report, the financial report, the severance action report, and the compliance report to generate a prediction for a new severance event (Abstract, [0025]-[0030],managing a compliant process for conducting a reduction in force (RIF), including compliance with nondiscrimination laws, OWBPA and the WARN Act, [0145]-[0148]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687